Citation Nr: 1128860	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  05-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased disability evaluation for degenerative arthritis of the right knee, currently rated as 10 percent disabling.

2 Entitlement to an increased disability evaluation for postoperative residuals of internal derangement of the right knee, currently rated as 20 percent disabling.

3. Entitlement to an increased disability evaluation for postoperative scars, residuals of a right knee injury, currently rated as 10 percent disabling.

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to August 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In this rating determination, the RO continued the 20 percent rating assigned for the service-connected postoperative residuals of internal derangement of the right knee.  This appeal also arises from a February 2004 rating action by the RO.  In that rating determination, the RO continued the 10 percent ratings assigned for the service-connected degenerative arthritis of the right knee and postoperative scars, residuals of a right knee injury.  The RO also denied entitlement to TDIU.  The Veteran appealed the RO's June 2003 and February 2004 rating actions to the Board.

In March 2008, the Board remanded the increased evaluation and TDIU claims to the RO for additional development. The matter again came before the Board in February 2010, at which time it was remanded for further development, to include attempting to obtain Social Security Administration (SSA) records and to perform an additional VA examination.  

The Board notes that the SSA records were found to be unavailable and that the Veteran underwent an additional VA examination in March 2010.  

Based upon additional evidence and statements recently received from the Veteran, the Board is again compelled to remand this matter. The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Following his March 2010 VA examination and subsequent to the issuance of the April 2011 supplemental statement of the case, the Veteran submitted additional evidence and statements in support of his claim.  

In a May 2011 statement in support of claim, the Veteran indicated that he was no longer able to walk, work, or stand for any length of time as his right knee was now inflamed and very painful.  Approximately contemporaneously, a May 2011 treatment record authored by a VA physician noted that the Veteran's symptoms had worsened over the last week and observed that the Veteran was having difficulty sleeping at night because of the pain.  It also appears that the Veteran's range of motion has decreased since the time of the last VA examination.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In his May 2011 statement, the Veteran indicated that he had an additional appointment with VA for his right knee in June 2011.  Based upon the Veteran's statements and the submission of only a portion his VA treatment records, it appears that there may be outstanding records pertinent to the Veteran's claim.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  

If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613. If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC must obtain copies of all records of the Veteran's treatment from the Northport, New York, VAMC since March 2010.

2.  The RO/AMC will schedule the Veteran for a VA examination to assess the current manifestations of his right knee disability. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.

	b.  The examiner must respond to the below inquiries:

(i)  The examiner must report the ranges of knee motion in degrees.  The examiner must also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

(ii)  The examiner must also report whether there is lateral instability or recurrent subluxation in the right knee, and if present, the severity of such symptoms.

	c.  Based on the examination findings and other evidence contained in the claims file, the examining physician, must offer an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected right knee scars(s) (10 percent disabling), postoperative residuals of internal derangement of the right knee (20 percent disabling), and degenerative arthritis of the right knee (10 percent disabling).

The VA examiner must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of the above-cited service-connected disabilities.

3.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issues on appeal.  

If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


